UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-7695
ANDRE MANIGAULT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                   (CR-95-488, CA-00-2335-3-19)

                      Submitted: February 5, 2002

                        Decided: April 18, 2002

      Before WILKINS, LUTTIG, and KING, Circuit Judges.



Dismissed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Andre Manigault, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. MANIGAULT
                             OPINION

PER CURIAM:

   Andre L. Manigault filed a motion for relief pursuant to 28
U.S.C.A. § 2255 (West Supp. 2001), raising three allegations. Two
are ineffective assistance of counsel claims and one is a claim of sen-
tencing error under Apprendi v. New Jersey, 533 U.S. 466 (2000).
Manigault’s Apprendi claim is not cognizable because he did not raise
it on direct appeal and impermissibly seeks retroactive application of
that decision on collateral review. See United States v. Sanders, 247
F.3d 139, 144 (4th Cir.), cert. denied, 122 S. Ct. 573 (2001). We
therefore deny a certificate of appealability and dismiss the appeal as
to Manigault’s Apprendi claim.

   However, the district court erred by dismissing Manigault’s inef-
fective assistance of counsel claims as procedurally barred. Ineffec-
tive assistance of counsel claims are properly presented in a habeas
petition even if not raised on direct appeal. See Smith v. Dixon, 14
F.3d 956, 969 (4th Cir. 1994).

   Manigault first claims his trial counsel was ineffective for failing
to request a special verdict requiring the jury’s findings as to the
quantity of both powder and crack cocaine for which he was responsi-
ble. Manigault based this claim on our recent decision in United
States v. Rhynes, 196 F.3d. 207 (4th Cir. 1999), vacated in part on
other grounds, 218 F.3d 310 (4th Cir.) (en banc), cert. denied, 530
U.S. 1222 (2000), and the Supreme Court’s decision in Edwards v.
United States, 523 U.S. 511, 513-15 (1998). Both of these decisions
followed Manigault’s 1996 conviction. We have held "the case law
is clear that an attorney’s assistance is not rendered ineffective
because he failed to anticipate a new rule of law." Kornahrens v.
Evatt, 66 F.3d 1350, 1360 (4th Cir. 1995). Therefore, Manigault’s
attorney was not deficient in her performance at trial or during sen-
tencing for failing to argue the Edwards and Rhynes rule of law prior
to their inception. Accordingly, we deny a certificate of appealability
and dismiss the appeal as to this claim as well.

   Manigault, however, further asserts, as he did below in his
response to the Government’s summary judgment motion, that appel-
                     UNITED STATES v. MANIGAULT                       3
late counsel was ineffective for failing to raise the Rhynes/Edwards
argument. We decided Manigault’s direct appeal on June 8, 1999. See
United States v. Johnson, et al., 182 F.3d 911, 1999 WL 371580 (4th
Cir. 1999) (unpublished). Appellate counsel did not raise any argu-
ment pertaining to the special verdict form. The Edwards decision
was issued over a year prior to disposition of Manigault’s direct
appeal, but Rhynes had not yet been decided at that time. Below,
Manigault submitted letter exhibits written to his attorney while his
appeal was pending, specifically requesting she raise a claim under
Edwards. Because the district court has not yet addressed this claim,
which has some support in the record, we grant a certificate of
appealability as to this claim and remand for its consideration by the
district court.

   Manigault’s second claim of ineffective assistance of counsel
maintains his counsel was compromised by a serious conflict of inter-
est. Manigault claims that prior to his indictment, his attorney was a
lead prosecutor who initiated the investigation of the cocaine distribu-
tors with whom Manigault was associated. Manigault asserts his
counsel’s action prior to becoming his attorney constitutes a serious
parting of their interests. Because this issue is inherently fact-
intensive, and the district court never considered whether this claim
warranted an evidentiary hearing or other type of fact development,
we grant a certificate of appealability as to Manigault’s conflict of
interest claim as well and remand for consideration of the merits of
this claim.

   Accordingly, the district court’s order is vacated in part and the
case remanded for further consideration consistent with this opinion.
To the extent we have not granted a certificate of appealability, the
appeal is dismissed. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                   DISMISSED IN PART, VACATED
                                       IN PART, AND REMANDED